DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 20180364165 A1) in view of Anosov (RU 2513630 C1).                                                    
Regarding claim 1
Barry discloses 
A sensor system ([0003]—[0005]) comprising:
a microwave resonator ([0092]);
a solid-state host ([0093]) electromagnetically coupled to the microwave resonator and containing spin defect centers ([0009] & [0022], spin center defects include color center defects);
a microwave radiation source ([0040]), in electromagnetic communication with the microwave resonator and the spin defect centers ([0040], the optical radiation is applied to spin defect centers—is in “communication with them”),                              to apply microwave radiation to the microwave resonator and the spin defect centers, the microwave resonator enhancing the interaction between the microwave radiation and the spin defect centers ([0040], the microwave radiation manipulates population distribution between quantum energy levels and color center defects);                                        and
a detector ([0019] & [0040]), in electromagnetic communication with the microwave resonator and the spin defect centers ([0040], the detector detects the scattered radiation from these “color centers”),
Although strongly implied, Barry does not exactly disclose
 	“to measure an amplitude and/or a phase of the microwave radiation exiting the microwave resonator after interacting with the spin defect centers”.
Anosov, however, teaches 
to measure an amplitude and/or a phase of the microwave radiation exiting the microwave resonator after interacting with the spin defect centers (claim 32, [0004]—[0005], [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “measured phase-shifted, amplitude-shifted microwave radiation coming from NV centers” as taught by Anosov in the system of Barry.



The justification for this modification would be to measure the changes in phase and amplitudes in NV centers to implement electron-spin applications such as spintronics, masers and quantum sensors (see attached .PDF, “Nitrogen-Vacancy-Centers”). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852